DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of “Species I, shown in Fig. 1,” upon which “Claims 1, 2, 5, 9, and 10” are said to “read” in the reply filed on 18 January 2021 is acknowledged.  Accordingly, claims 3, 4, 6-8 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2019 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.


Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
a.	In FIG. 5, reference character “21e” should be changed to --20e-- in order to be consistent with the remainder of the disclosure.
b.	In FIG. 6, reference character “21e” should be changed to --20e-- in order to be consistent with the remainder of the disclosure.
c.	In FIG. 10, the left-most screw and corresponding holes in the cover and the base are offset from their correct placement and should be corrected.
d.	FIG. 10 is not incompliance with 37 CFR 1.84(p)(3) because reference character 157 crosses or mingles with lines and should be corrected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2013/0271866).
as per claim 1]; wherein a first current having an orientation from the first nonmagnetic layer toward the fourth nonmagnetic layer flows (see paragraph [0040], for instance) [as per claim 2]; wherein a product of a second thickness along the first direction of the second magnetic layer and a second saturation magnetic flux density of the second magnetic layer is larger than a product of a third thickness along the first direction of the third magnetic layer and a third saturation magnetic flux density of the third magnetic layer (see paragraphs [0034] and [0031], for instance, i.e., both of the second and third magnetic layers have the same maximum thickness of “20 nm” and “Co50Fe50” has a larger saturation magnetic flux density than “Co/Pt”) [as per claim 9]; and wherein a product of a volume of the second magnetic layer and a second saturation magnetic flux density of the second magnetic layer is larger than a product of a volume of the third magnetic layer and a third saturation magnetic flux density of the third magnetic layer (see FIGS. 1 and 5 and paragraphs [0034] and [0031], for instance, i.e., both of the second and third magnetic layers have the same width and height and the same maximum thickness of “20 nm” and “Co50Fe50” has a larger saturation magnetic flux density than “Co/Pt”) [as per claim 10].

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Akiyama et al. (US 2008/0268291), Zhang et al. (US 2012/0126905), and Shiimoto et al. (US 9,064,508), which each individually teaches a magnetic head with alternating magnetic and nonmagnetic layers between a magnetic pole and a shield.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRAIG A. RENNER/Primary Examiner, Art Unit 2688